McLaughlin, J.:
This appeal is from an order denying defendant’s motion to amend the judgment roll by striking therefrom certain notices-of trial.
'We think the motion should have been granted. Notices of trial are no part of the judgment roll, and whenever included therein and complaint is made they should be stricken out. (Dexter v. JDusiin, Y0 Hun, 515.) Section 123Y of the Code of Civil Procedure provides what papers shall constitute the judgment roll, and the notices of trial are not among the papers specified. If the respondents deem it of importance that the notices of trial should be printed in the case on appeal, then, unless the appellant includes them in his proposed case, the respondents can ask, by way of a proposed amendment thereto, that they be included therein.
The order appealed from, therefore, must be reversed, with ten dollars costs and disbursements, and the motion granted, with ten -dollars costs.
Vah Brunt, P. J., Patterson, O’Brien and Hatch, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.